Exhibit 10.3

 

LOGO [g357078page12.jpg]

 

NAME          June             , 2012 Address Line 1          Address Line 2   
     

Dear NAME:

Pursuant to the terms and conditions of the Company’s 2010 Long Term Incentive
Plan (the “Plan”) and the attached Award Agreement (within the meaning of the
Plan), you have been granted a Performance Stock Unit Award over a target number
of shares of Stock as outlined below (the “Target Grant”). Capitalized terms
that are not defined in this Notice of Grant are references to defined terms in
the Plan or the Award Agreement to which this Notice of Grant is attached. This
document is the “Notice of Grant” referred to in the Award Agreement.

 

   Granted To:    <NAME>    Grant Date:    June         , 2012   
Performance Vesting Period:    January 1, 2012 ending December 31, 2014   
Service Vesting Period:    June         , 2012 ending June         , 2015   
Target Grant:    <shares>

Subject to the terms of the Plan, the Award Agreement and this Notice of Grant,
your satisfying the Service Vesting Period requirements set forth below and
depending on the Company’s achievement of the Performance Goals specified below
during the period beginning January 1, 2012 and ending December 31, 2014 (the
“Performance Vesting Period”), you will be entitled to the number of shares of
Stock, if any, based on a percentage of the Target Grant as determined below,
with the maximum award equal to 200% of the Target Grant. The number of shares
of Stock to be delivered under this Award shall be based upon the Company’s
achievement of the following performance criteria (the “Performance Goals”) as
certified by the Committee: (i) the Company’s earnings per share (“EPS”) growth
on both an absolute basis and relative to the EPS growth of the companies (the
“Peer Group”) listed on Schedule A attached hereto (“EPS Goal”); and (ii) the
Company’s return on tangible equity (“ROTE”) on both an absolute basis and
relative to the ROTE of the Peer Group (“ROTE Goal”) in accordance with the
matrices as set forth on Schedule A attached hereto. Each of the EPS Goal and
the ROTE Goal shall be weighted 50% in determining payout of the Award. In order
to be eligible to receive the number of shares of Stock determined in accordance
with the foregoing, you must remain employed with the Company or one of its
Subsidiaries through the third anniversary of the Grant Date set forth above
(the “Service Vesting Period”) except as otherwise provided in the Performance
Share Unit Agreement.



--------------------------------------------------------------------------------

By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this Notice of Grant.

Please sign one copy of this document and return it to Executive Compensation,
Regions Center, 16th Floor in the enclosed pre-addressed interoffice envelope.

Signed:                                                                  
                                         
                                      Date: 
                                                

 



--------------------------------------------------------------------------------

LOGO [g357078page14.jpg]

PERSONAL & CONFIDENTIAL

PERFORMANCE STOCK UNIT AWARD AGREEMENT

Under the

REGIONS FINANCIAL CORPORATION

2010 LONG TERM INCENTIVE PLAN

 

 

You have been granted a Performance Award in the form of performance stock units
(“PSUs”) over shares of Stock (the “Award”) under the Regions Financial
Corporation 2010 Long-Term Incentive Plan (the “Plan”), the terms and conditions
of which are incorporated in this document by reference as if fully set forth
herein. This document sets out some of the specific terms of your Award and
constitutes the Award Agreement required by the Plan. You should retain it for
future reference. You should also pay particular attention to the Plan and its
prospectus since they set forth other provisions applicable to your Award.
Capitalized terms that are not defined in this Award Agreement are references to
defined terms in the Plan. The prospectus for the Plan and the Plan document
itself provide you helpful information and explanations related to your grant.
These documents are currently accessible by logging in to your account at Solium
Shareworks, the online equity compensation management system for Regions
Financial Corporation (“Regions”). If you do not have access to a personal
computer and would like copies of the documents, please contact Executive
Compensation at (205) 264-7341. You should note that in the event of any
conflict or inconsistency between the provisions of this Award Agreement and the
terms and conditions of the Plan, the terms and conditions of this Award
Agreement will control.

The grant date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the enclosed grant notice (“Notice of
Grant”). The number of PSUs referenced in the Notice of Grant is the target
number of PSUs subject to this grant (“Target Grant”). The number of shares of
Stock payable under this Award is contingent upon the extent to which the
performance goals specified in the Notice of Grant (the “Performance Goals”) are
determined to be achieved. Except as otherwise specified herein, at the end of
the performance period (including any service-based vesting period) specified in
the Notice of Grant (the “Performance Period”), the Committee shall certify the
level of achievement of the Performance Goals and shall determine the number of
shares of Stock, if any, payable to you under this Award. In order to receive
such shares of Stock, you must still be employed by Regions or one of its
Subsidiaries through the end of the Performance Period (except as provided
below). On such date, the number of shares of Stock payable under this Award
will be issued and released to your control.

During the Performance Period, the PSUs will be accounted for by the Company in
a bookkeeping account. Since this Award constitutes a grant of PSUs, there are
no voting rights applicable to these PSUs. During the Performance Period, all
ordinary cash dividends (as determined by the Committee in its sole discretion)
that would have been paid upon shares of Stock underlying these PSUs (based on
maximum achievement of the Performance Goals) had such shares of Stock been
issued will be accumulated (and deemed reinvested in shares of Stock based on
the then current value of a share of Stock) and paid at the time and based on
the actual number of shares of Stock that are paid out under this Award (the
“Dividend Equivalents”). Upon vesting of the PSUs and any Dividend Equivalents,
you may elect to satisfy any federal tax withholding requirements in whole or in
part by reducing the number of shares of Stock that would otherwise be issued to
you, to the extent and in the manner allowed by the Plan.

If, prior to delivery of shares of Stock under this Award, any of the following
events occurs, this Award will be treated as described below:



--------------------------------------------------------------------------------

  •  

Your employment terminates due to your death, then as soon as practicable
following your death, the Performance Period and any other trading restrictions
imposed upon your Award will lapse, unless otherwise specifically prohibited by
applicable laws, rules or regulations, and shares of Stock equivalent to the
Target Grant under this Award will be issued to your estate.

 

  •  

Your employment terminates due to your Disability, then the Award will continue
to vest in accordance with its terms and you will be entitled to receive the
number of shares of Stock, if any, at the end of the Performance Period that you
otherwise would have received (i.e., based on actual achievement of the
Performance Goals) had your employment with Regions continued through the date
of delivery of such Stock. In the event your employment terminates due to your
Disability and your death occurs prior to the end of the Performance Period,
then as soon as practicable following your death, the Performance Period and any
other trading restrictions imposed upon your Award will lapse, unless otherwise
specifically prohibited by applicable laws, rules or regulations, and shares of
Stock equivalent to the Target Grant under this Award will be issued to your
estate.

 

  •  

If, prior to delivery of shares of Stock under this Award and any time on or
after November 30th of the year during which the Award is granted, you terminate
your employment due to retirement (on or after age 65 or on or after you attain
age 55 with 10 years of service), then the Award will continue to vest in
accordance with its terms and you will be entitled to receive the number of
shares of Stock, if any, at the end of the Performance Period that you otherwise
would have received (i.e., based on actual achievement of the Performance Goals)
had your employment with Regions continued through the date of delivery of such
Stock.

 

  •  

If prior to payment of this Award the Company terminates your employment without
Cause, then the Award will continue to vest in accordance with its terms and you
will be entitled to receive the number of shares of Stock, if any, at the end of
the Performance Period that you otherwise would have received (i.e., based on
actual achievement of the Performance Goals) had your employment with Regions
continued through the payment date, which amount shall be pro-rated for the
portion of the Performance Period between the Grant Date and the date your
employment terminated.

 

  •  

Notwithstanding anything in the Plan to the contrary, in the event a Change in
Control occurs then, upon the Change in Control, the Award will convert to a
Restricted Stock Unit over the number of shares of Stock underlying the Target
Grant, which Restricted Stock Unit shall vest and become payable in accordance
with the service-based vesting conditions set forth in the Notice of Grant,
provided you are still employed by the Company as of such payment date.
Notwithstanding the foregoing, if your employment is terminated by the Company
without Cause or by you for Good Reason, in each case, within the twenty-four
(24) month period following the Change in Control, such Restricted Stock Unit
shall immediately vest and become payable.

If your employment with Regions terminates during the Performance Period for any
reason other than those listed above, your Award will be forfeited as of your
termination date.

Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award shall be subject to claw-back and/or forfeiture in accordance with
the terms of Applicable Law or Company policy, as in effect from time to time.

By signing the enclosed Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement and the Plan
and you further acknowledge and agree as follows: (1) That this Award Agreement
and the Plan set forth the entire agreement of Regions and you



--------------------------------------------------------------------------------

relating to the subject matter of this document and supersedes and replaces all
prior agreements and understandings with respect to such subject matter;
(2) that Regions and you have made no agreements, representations or warranties
relating to the subject matter of this Award Agreement which are not set forth
herein; (3) that no provision of this Award Agreement may be amended, modified
or waived unless such amendment, modification or waiver is authorized by the
Committee and is agreed to in writing signed by an officer of Regions actually
authorized to do so, and (4) that this Award Agreement is binding on Regions’
successors and assigns. You also agree that Regions, the Board and the
Committee, in their oversight and conduct of the business and affairs of
Regions, may in good faith cause Regions to act or fail to act in a way that
prevents this Award from vesting. This Award Agreement is not intended to and
will not be interpreted to impose any liability upon Regions, the Board, the
Committee or any officer, agent or employee of Regions for any forfeiture of the
Award that results from such action or omission.

I congratulate you on your award and thank you for your continued service to
Regions!

REGIONS FINANCIAL CORPORATION

By:

Name:

Title: